Opinion filed August 10, 2006 















 








 




Opinion filed August 10, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00141-CR 
                                                    __________
 
                            PEDRO
SANDOVAL ROMERO, Appellant
                                                             V.
                                        STATE
OF TEXAS, Appellee

 
                                         On
Appeal from the 238th District Court
                                                         Midland
  County, Texas
                                                 Trial Court Cause No. CR30749
 

 
                                                                   O
P I N I O N
Pedro Sandoval Romero was convicted of possession
of cocaine with the intent to deliver. 
Punishment was assessed at confinement for seven years.  A notice of appeal was filed.  Appellant was declared able to pay costs and
is represented by retained counsel.
The appellate record was due to be filed in this
court on or before June 26, 2006.  This
court has been informed in writing that appellant has made no arrangements for
filing the record.  The failure to file
the appellate record appears to be due to appellant=s
actions.  Tex. R. App. P. 37.3(b).
The appeal is dismissed.
 
August
10, 2006                                                                       PER
CURIAM
Do not publish.  See Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J., and
McCall, J., and Strange, J.